Citation Nr: 1722213	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for transient global amnesia.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This case was previously before the Board in March 2015, when these three issues remaining on appeal were remanded for additional development (and an additional issue on appeal at the time, seeking an increased rating for PTSD, was resolved with a final decision).

This appeal has included an issue previously characterized as "Entitlement to service connection for short-term memory loss."  At this time, the Board notes that the evidence of record identifies a distinction between the Veteran's short-term memory loss symptomatology associated with his already-service-connected PTSD (and contemplated in the disability rating assigned for PTSD) and a distinct history of transient global amnesia.  For instance, the June 2016 VA examination report focused specifically upon the Veteran's memory loss problems discusses a past history of episodes of "global amnesia" that was found to be unlikely due to PTSD, and distinct "mild attention and memory problems" that were found to be "related to PTSD."  To clarify the nature of the memory loss problem for which service-connection is not yet established, distinct from the memory loss symptoms of service-connected PTSD, the Board has recharacterized the service connection issue to identify "transient global amnesia" specifically.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran applied for SSA disability benefits in 2010 based upon his assertion that he had been disabled by his service-connected PTSD and by the short-term memory loss for which he seeks to establish service-connection in this appeal to the Board.  The complete set of records associated with the SSA claim in the custody of SSA may be pertinent to the matter on appeal before the Board.  As explained below, the Board is unable to find that the complete set of pertinent SSA records are currently available for review in the Veteran's VA claims-file.

The record reflects that the Veteran suffered episodes of memory loss resulting in the discontinuation of his employment activities in 2009.  The Veteran filed claims for VA benefits including based upon service connection for short-term memory loss problems and TDIU based upon PTSD and short term memory loss.  Documentation in the claims file shows that the Veteran additionally filed a claim with the Social Security Administration (SSA) in 2010 for disability benefits based upon hearing loss, PTSD, anxiety, and global transient amnesia.  Documentation associated with the SSA disability claim was obtained in January 2011, with somewhat overlapping/duplicative sets of records associated with the SSA claim added to the electronic claims-file with receipt dates in January 2011, January 2013, and July 2016.  None of the sets of SSA records in the claims file contains clear documentation of the final resolution of the Veteran's SSA disability benefits claim, nor do any of the sets of SSA records contain documents more recent than the January 2011 date upon which VA obtained records from SSA in this case.

Documentation in the claims-file shows that a VA electronic inquiry of the Veteran's "SSA Basic Info" revealed that the Veteran had a monthly benefit entitlement established in January 2013.  The SSA information indicates no "SSI Disability Payment Code," but does indicate a "Disability Onset Date" of "8/24/2009."

The AOJ issued a statement of the case (SOC) in February 2013 that included the assertion: "Your Social Security Administration (SSA) reports show you filed for disability benefits in 2010; however, entitlement was not established until January 2013, presumably[] based upon your age [and] not disability status."  The Veteran's February 2013 substantive appeal objected to this finding, stating: "The VA contends that SSA was granted in 01/2013, presumably due to advancing age.  This has not been established and should not be a reason for denial."

In August 2016, the AOJ issued a supplemental SOC (SSOC) that asserted "a review of your Social Security Administration records indicates you are in rece[ipt] of Social Security retirement.  There is no indication that a disability determination has been made.

In its review of the claims-file, the Board has been unable to confirm that the up-to-date set of pertinent documentation associated with the Veteran's SSA disability benefits claim has been obtained and associated with the claims-file.  Documentation of the resolution of the Veteran's pertinent 2010 claim for SSA disability benefits is not included with the SSA documents in the VA claims-file, as no documentation associated with the SSA proceedings following January 2011 is currently available for review in the VA claims-file.  The Board notes that the "Receipt Dates" in the Veteran's electronic claims-file suggest that some of the SSA records were added to the claims-file after January 2011; however, regardless of when certain records were added to the electronic claims-file, the Board finds no clear indication that records were sought or received from SSA after January 2011, and the Board is unable to find that a complete set of pertinent SSA records from after January 2011 has otherwise been obtained and made available for review in the VA claims-file in this case.  Notably, the Veteran's 2010 SSA disability claim appears to have still been pending at the time that SSA provided records to VA in January 2011; the Board notes that a January 2011 VA psychiatric examination report shows that the Veteran referred to the ongoing SSA claim ("He said that he cannot work while he is applying for Social Security Disability.").  There is no clear documentation of the eventual resolution of the Veteran's 2010 SSA disability claim, and the Board is unable to determine that the complete set of pertinent evidence and documentation associated with the resolution of that claim has been made available for review in the claims-file.

The documentation of record clearly indicates that the Veteran applied for disability benefits from SSA, and it reasonably appears that the Veteran's complete set of pertinent SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The sought SSA records would directly pertain to the Veteran's TDIU and amnesia issues on appeal (the Veteran cited Global Transient Amnesia as impairing his ability to work in the SSA claim).  The Board observes that it is currently not clear that the Veteran has had any reported or diagnosed episodes of global amnesia during the pendency of the claim (as opposed to having a history of three or four reported episodes of global amnesia prior to the pendency of the claim); any outstanding SSA records obtained during the processing of this remand may shed light on this matter.

The Board also observes that the Veteran suffered a significant heart attack in March 2011, shortly after the time of the January 2011 receipt of the set of SSA records during the pendency of his SSA disability claim.  The March 2011 heart attack led to the Veteran establishing entitlement to service connection for CAD effective from April 2011.  The March 2011 heart attack occurred prior to the start of the Veteran's receipt of SSA benefits in 2013, but after the time of the set of SSA records available for review in the claims-file.  In February 2012, the Veteran's representative submitted correspondence asserting that the Veteran "is unable to maintain gainful employment due to his service-connected heart condition."  As the Veteran believed that the heart disability rendered him unemployable, the Board observes that any outstanding records associated with the Veteran's SSA disability benefits claim following his March 2011 heart attack may contain information and evidence pertinent to assessing the severity of impairment caused by the Veteran's heart disability.

Additionally, the Veteran's February 2013 substantive appeal asserted that the Veteran had "complaints of dyspnea and fatigue at 3 METs," while noting that the AOJ based its assignment of a rating for CAD on the fact that "the veteran's METs were evaluated as 6.3 in March 2011."  The 6.3 METs figure is referenced in a November 2011 VA examination report prepared for compensation rating purposes, citing exercise stress testing performed in March 2011.  The Board notes that the March 2011 testing was completed prior to the CAD rating period on appeal.  At the time of the November 2011 VA examination, only an "Interview-based METs test" was completed; the interview of the Veteran resulted in responses leading to an estimated METs threshold of 5-7 METs causing symptomatic dyspnea.  In the February 2013 substantive appeal, the Veteran's representative repeatedly asserted that the Veteran has "symptoms of dyspnea and fatigue at 3 METs; this should be considered medically relevant and should be taken into account in determining the level of disability."  The Veteran's representative cited this information in asserting that there was no adequate VA examination of the Veteran's CAD for rating purposes.

There has been no new VA examination of the Veteran's CAD for rating purposes since November 2011.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's CAD.  As this matter is being remanded to ensure that the evidentiary record is complete, it is appropriate at this time to afford the Veteran a new VA examination to obtain updated current findings as to the severity of his CAD.

Since the record is being returned to the AOJ, updated treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's 2010 claim of disability benefits and, additionally, any subsequent claim for disability benefits.  Documentation of the 2010 claim is already contained in the claims-file up to a point in January 2011, but the completion / resolution of the claim and documentation from after January 2011 appears to be outstanding.  If it is determined that no additional SSA records exist or can be obtained, clear documentation of this determination and the basis for such a finding should be included in the claims-file.

2.  The AOJ should secure for the record copies of the up-to-date complete clinical records of any (and all) pertinent VA and non-VA treatment not already available for review in the claims-file.

3.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined to determine the current severity of his coronary artery disease.  Based on a review of the entire record, examination of the Veteran, and any appropriate testing, the examiner should note all pertinent findings, features, and functional impairment associated with the Veteran's coronary artery disease.  METs testing is required except:  (1) where there is medical contraindication; or (2) when left ventricular ejection fraction (LVEF) is 50% of less; or (3) when chronic congestive heart failure (CHF) is present or there has been more than one episode of CHF in the last year.  If METs testing is not performed, but is instead estimated, the examiner must explain why METs testing is not required.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




